Title: Enclosure: Power of Attorney to John Barnes, 8 October 1797
From: Jefferson, Thomas
To: Barnes, John


                    Know all men by these presents that I Thomas Jefferson named in a certain letter of Attorney from William Short of the state of Virginia late one of the ministers of the US. abroad, bearing date the 2d. day of April 1793. and now lodged in the bank of the US. thereby constituting me his attorney with full powers to act for him in all cases as validly as he could do himself were he personally present, by virtue of the power thereby given me do make, constitute and appoint John Barnes of Philadelphia as well my own as the true and lawful attorney and substitute of the said William Short to recieve the dividends which were payable according to law on a certain certificate No. 2424. for 15,342. Dollars 18. cents bearing an interest of 6. per cent from the 1st. of Oct. 1793. and standing in the name of the said William Short, registered in the proper office of the US. at the seat of government in Philadelphia, on the 1st. day of this present month of October, and to do all lawful acts requisite for effecting the same; hereby ratifying and confirming the paiment so to be made to the said John Barnes and the discharge which he shall give for the same as done by virtue of the power of Attorney aforesaid. In witness whereof I have hereunto set my hand and seal this 8th. day of Octob. one thousand seven hundred and ninety seven.
                    
                        Th: Jefferson
                    
                